  USDC IN/ND case 3:07-cr-00091-RLM document 208 filed 05/31/19 page 1 of 5


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

UNITED STATES OF AMERICA                    )
                                            )
                  v.                        )     Cause No. 3:07-cr-91 RLM
                                            )
KIMANI LANIER FLEMING                       )


         ORDER REGARDING MOTION FOR SENTENCE REDUCTION

      Kimani Fleming filed a motion to reduce his sentence under the First Step

Act based on the reduced statutory minimum and maximum penalties for 21

U.S.C. § 841(a)(1) offenses. For the following reasons, the court grants in part

and denies in part Mr. Fleming’s motion. [Doc. No. 206].

      When the court resentenced Mr. Fleming in 2011, following a successful

petition under 28 U.S.C. § 2255, his final adjusted offense level was 42 and his

criminal history category was V, producing an advisory sentencing range of 360

months to life imprisonment, with an additional five years required on Count 2’s

conviction for possession of a firearm in furtherance of a drug trafficking crime.

The court sentenced Mr. Fleming to an aggregate term of 480 months’

imprisonment, consisting of 420 months on Counts 1, 4, 5, and 6 running

concurrently with the sentences on all counts other than Count 2, a term of 240

months on Count 3 running concurrently with the sentences on all counts other

than Count 2, a term of 120 months on Count 7, running concurrently with the

sentences on all counts other than Count 2, and a term of 60 months on Count

2, running consecutively to all other terms of imprisonment.
  USDC IN/ND case 3:07-cr-00091-RLM document 208 filed 05/31/19 page 2 of 5


      Mr. Fleming argues that the convictions in Counts 1, 4, 5, and 6 are

“covered offenses” as defined by Section 404 of the First Step Act, meaning

Section 2 of the Fair Sentencing Act modified the statutory penalties for those

counts, so the court should reduce Mr. Fleming’s sentence on those counts. The

court agrees that the sentence on Count 4 should be reduced, but for the

following reasons and having considered the Probation Officer’s report on Mr.

Fleming’s post-sentencing conduct, the court declines to modify his sentence on

the other counts or his aggregate sentence. The statutory penalty for Count 4,

which was 5 – 40 years’ imprisonment, is now 0 – 20 years’ imprisonment and

the 420-month term of imprisonment on that count now falls outside the

statutory range. See 21 U.S.C. § 841(b)(1)(C). The statutory penalty for Count 1,

which was 10 years to life imprisonment, is now 5 – 40 years’ imprisonment, but

the sentence of 420 months’ imprisonment on that count remains within the

statutory range. See 21 U.S.C. § 841(b)(1)(B).

      The statutory range for Counts 5 and 6 hasn’t changed. At the 2011

resentencing, the court determined that the offenses described in Counts 5 and

6 involved more than 28 grams of crack cocaine. [See Doc. No. 133 at 3] (adopting

¶ 18 of the presentence investigation report). For the reasons persuasively cited

in United State v. Glover,    F.Supp.3d      , 2019 WL 1924706, at *9-10 (S.D.

Fla. May 1, 2019), which the court adopts by reference, Mr. Fleming isn’t entitled

to a de novo sentencing under the First Step Act and 18 U.S.C. § 3582(c)(1)(B),

and the original sentencing determinations, including the amount of crack

cocaine Mr. Fleming distributed, remains unchanged. See also Chavez-Meza v.



                                        2
  USDC IN/ND case 3:07-cr-00091-RLM document 208 filed 05/31/19 page 3 of 5


United States, 138 S. Ct. 1959, 1965 (2019) (rejecting plenary resentencing in

proceedings under 18 U.S.C. § 3582(c)(2)); Dillon v. United States, 560 U.S. 817,

825 (2010) (same); United States v. Neal, 611 F.3d 399, 401 (7th Cir. 2010)

(“[N]either the statute [18 U.S.C. § 3582(c)(2)] nor the Constitution requires the

judge to conduct a full resentencing in response to a motion [to reduce sentence

based on amendment to crack cocaine guidelines]); United States v. McKinney,

2019 WL 2053998, at *2 (D. Kan. May 9, 2019) (finding reasoning in United State

v. Glover persuasive and holding that the defendant was not entitled to full

resentencing under the First Step Act where advisory guideline range stayed the

same); United States v. Curb, 2019 WL 2017184, at * 3 (N.D. Ill. May 7, 2019)

(holding that “The First Step Act does not grant courts a general license to

resentence   defendants   convicted   of    pre-FSA   crack   cocaine   offenses”).

Accordingly, the statutory penalty for Counts 5 and 6 remains 5 – 40 years’

imprisonment. See 21 U.S.C. § 841(b)(1)(B).

      The range recommended by the guidelines hasn’t changed. In determining

the guidelines’ range at Mr. Fleming’s resentencing, the court found that his

course of conduct involved more than 4.5 kilograms of cocaine base, or crack

cocaine, resulting in a base offense level of 36. Because Mr. Fleming maintained

a house for the purpose of manufacturing and distributing crack cocaine, led or

managed another person in the commission of his crime, and committed his

crimes as part of the pattern of criminal conduct engaged in as a livelihood, his

final offense level increased by six to 42. An offense level of 42 and a criminal

history category of V resulted in a recommended sentencing range of 360 months



                                        3
  USDC IN/ND case 3:07-cr-00091-RLM document 208 filed 05/31/19 page 4 of 5


to life imprisonment, with an additional five years required on Count 2. Mr.

Fleming’s final adjusted offense level under the 2018 sentencing manual is 40,

but the guidelines’ sentencing range remains unchanged at 360 months to life

imprisonment, with an additional five years required on Count 2.

      Nothing in the record persuades the court that a reduction of Mr. Fleming’s

aggregate term of imprisonment is appropriate. His current aggregate sentence

falls within advisory guideline range. The minimum term of supervised release

under § 841(b)(1)(B), however, is now four years.

      Accordingly, the court GRANTS Mr. Fleming’s motion, [Doc. No. 206], to

the extent he seeks to reduce his sentence on Count 4 and the court REDUCES

his sentence on Count 4 to 240 months. Without objection, the court REDUCES

Mr. Fleming’s term of supervision from 5 years to 4 years, pursuant to 21 U.S.C.

§ 841(b)(1)(B). The court DENIES Mr. Fleming’s motion to the extent it sought a

reduction in sentence on other counts or to the aggregate sentence. Mr. Fleming’s

aggregate term of imprisonment remains 480 months, consisting of 420 months

on Counts 1, 5, and 6 running concurrently with the sentences on all counts

other than Count 2, 240 months on Counts 3 and 4 running concurrently with

the sentences on all counts other than Count 2, a term of 120 months on Count

7, running concurrently with the sentences on all counts other than Count 2,

and a term of 60 months on Count 2, running consecutively to all other terms of

imprisonment. The Clerk is directed to enter an amended judgment reflecting

these modifications.

      SO ORDERED.



                                       4
  USDC IN/ND case 3:07-cr-00091-RLM document 208 filed 05/31/19 page 5 of 5




      ENTERED:        May 31, 2019

                                          /s/ Robert L. Miller, Jr.
                                         Judge, United States District Court
cc:   K. L. Fleming
      D. Vandercoy
      L. Reilander
      USPO




                                     5
